 


110 HRES 988 EH: Designating the month of March 2008 as 
U.S. House of Representatives
2008-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 988 
In the House of Representatives, U. S.,

September 25, 2008
 
RESOLUTION 
Designating the month of March 2008 as MRSA Awareness Month. 
 
 
Whereas Methicillin-resistant Staphylococcus aureus (MRSA) is a type of infection that is resistant to treatment with the usual antibiotics and is one of the most common pathogens that cause Healthcare-Associated Infections (HAIs) in the United States and in many parts of the world;  
Whereas a study led by the Centers for Disease Control and Prevention estimates that in 2005 more than 94,000 invasive MRSA infections occurred in the United States and more than 18,500 of these infections resulted in death;  
Whereas the percentage of Staphylococcus aureus infections in the United States that are attributable to MRSA has grown from 2 percent in 1974 to 63 percent in 2004;  
Whereas the annual number of hospitalizations associated with MRSA infections, including both HAIs and community-based infections, more than tripled between 1999 and 2005, from 108,600 to 368,600;  
Whereas approximately 85 percent of all invasive MRSA infections were associated with healthcare;  
Whereas serious MRSA infections occur most frequently among individuals in hospitals and healthcare facilities, particularly the elderly, those undergoing dialysis, and those with surgical wounds;  
Whereas individuals infected with MRSA are most likely to have longer and more expensive hospital stays, with an average cost of $35,000;  
Whereas there has been an increase in reported community-acquired staph infection outbreaks, including antibiotic-resistant strains, in States such as Illinois, New York, Kentucky, Virginia, Maryland, Ohio, North Carolina, Florida, the District of Columbia, and Alaska;  
Whereas clusters of community-acquired MRSA infections have been reported since the late 1990s among competitive sports teams, correctional facilities, schools, workplaces, military facilities, and other community settings;  
Whereas a person who is not infected with MRSA can be a vehicle for the transmission of infections through skin-to-skin contact; and  
Whereas many instances of MRSA transmission can be prevented through the use of appropriate hygienic practices, such as hand washing and appropriate first aid for open wounds and active skin infections, are followed: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)recognizes the importance of reducing the transmission of infections in hospitals and ensuring appropriate use and utilization of antibiotics to meet patient and public health needs;  
(2)recognizes the importance of operational research for finding the best ways of preventing hospital- and community-acquired Methicillin-resistant Staphylococcus aureus (MRSA) and developing new antibiotics for improving care for MRSA patients;  
(3)recognizes the importance of raising awareness of MRSA and methods of preventing MRSA infections; and  
(4)supports the work of advocates, healthcare practitioners, and science-based experts in educating, supporting, and providing hope for individuals and their families affected by community and healthcare associated infections.  
 
Lorraine C. Miller,Clerk.
